 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDGULF STATES TELEPHONE COMPANYandCOMMUNICATIONS WORKERSOF AMERICA,CIO, PETITIONER.Case No. 16-RC-1123.November12,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James P. Wolf, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, which operates entirely within the State of Texas,is engaged in the business of furnishing local and long distance tele-phone service. Its general office is at Tyler, Texas, and its systemincludes 28 exchanges, 20 of which are employee operated,' and theother 8 are unattended dial exchanges.The Petitioner seeks a unit of employees at the Employer's mainoffice and the 14 exchanges not represented by it or the IBEW.2 Alter-natively, the Petitioner is willing to add the employees in the requestedunit to the employees it already represents at Hamilton and Stephen-ville.The Employer prefers units limited to individual exchangesand contends that the broad single unit sought by the Petitioner isinappropriate. In the alternative, the Employer urges as appropriateunits which are coextensive with the Employer's 6 districts.Theparties herein also disagree as to the unit placement of certain cate-gories of employees discussed below.As indicated above, the collective-bargaining history with respectto the Employer's employees has been brief and confined to six ex-1 Only six of these exchanges are now represented by a labor organization.The Peti-tionerwas certified on January 31, 1952, as bargaining agent for the Hamilton andStephenville exchanges(16-RC-935 and 936).The International Brotherhood of ElectricalWorkers, AFL, herein called IBEW, which has not intervened in the instant case, wascertified for four other exchanges:Athens, April 17, 1951(16-RC-723), Kaufman,August15, 1951(16-RC-806), Commerce and Cooper,August 15,1951(16-RC-807).I These exchanges are at Hico,Gatesville,Bosse, Groesbeck,Kemp, Mabank,Lindale,Bullard,Big Sandy,Overton,Arp, Troup,Chandler,and Malakoff.101 NLRB No. 56. GULF STATES TELEPHONE COMPANY271changes.The four exchanges represented by the IBEW have beencovered by a single contract which was effective from October 4, 1951,toMay 31, 1952, and was thereafter renewed.-'Although a contracthas not yet been executed for the Stephenville and Hamilton exchanges,the Employer and the Petitioner at the time of the hearing were carry-ing on negotiations for these employees as a group.The Employer's operations follow the usual pattern of organiza-tion in the telephone industry.The Employer divides its functionsinto three major departments: (1) The traffic department whichoperates the switchboard equipment; (2) the commerce-accountingdepartment which handles the Employer's business relations withthe public and keeps the books and records; and (3) the plant depart-ment which installs and maintains equipment.The heads of thesedepartments are located in the Employer's general office at Tyler,where the Employer's policies and programs relating to such mattersas labor relations, employee training, payroll accounting, purchasing,and advertising are determined.Although there is little permanent transfer of employees betweenexchanges, virtually all employees in the plant department regularlymove throughout the Employer's entire system as do such officials asthe traffic superintendent.Moreover, the Employer promotes man-agersfrom smaller to larger exchanges.While the working conditionsand wages of the employees vary at the different exchanges, there isconsiderable similarity of employment and there exists a communityof interest among the employees because of their common objectivein rendering telephone service.It is clear from the above facts, and on the record as a whole,that the Employer's operations, like those of most telephone com-panies, are highly integrated and interdependent.The Board hasfrequently held that in public utilities, where these factors are pres-ent, system-wide units are the most appropriate, even where therehas been a bargaining history ona lesscomprehensive basis .4How-ever, the Board has not taken the position that because such a unit isultimately the most desirable, it is at all times and in all circumstancesthe only appropriate type of unit in a public utility.5As noted above,the employees of 6 of the Employer's exchanges are already repre-sented; the remaining 14 exchanges and the office at Tyler constitutethe residue of a system-wide unit .6 In order to afford these employees'At the timeof the hearing another contract had been agreed upon but was not put intooperation pending Wage Stabilization Board approval of certain provisions therein.4 Two States Telephone Company,90 NLRB 2008;New England Telephone and TelegraphCompany,90 NLRB 639.6 Cf.California-Pacific Utilities Company,93 NLRB 747;Southwestern Servwe Company,89 NLRB 114.4 ThePetitionerfiled a petition in April 1952 for a system-wide unit which was dismissedby the Regional Director on the ground that elections had been held for some of theseexchanges less than 12 months before the date of the petition(Case No.16-RC-1048). 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDan opportunity to be represented, we shall direct. an election for theresidual group.?As it is the policy of the Board to favor the largestfeasible unit," a majority vote for the Petitioner will be taken as anindication of the employees' desire to be included in a unit alongwith the Hamilton and Stephenville employees now represented bythe Petitioner, and the Regional Director conducting the electionherein is instructed to issue a certification of result of election to sucheffect.There remains for consideration the question of including or ex-cluding certain disputed classifications.Secretary to the vice president:The Employer contends that thisemployee should be excluded because she also serves the generalmanager in a confidential capacity.The record shows that, in addi-tion to her duties as secretary to the vice president, she also performsabout 10 percent of the general manager's secretarial work.As thelatter official has the responsibility of formulating and effectuatingthe Employer's general labor policy, we find that the secretary tothe vice president is a confidential employee, and we shall excludeher from the voting group.,'Secretary to the secretary-auditor:The Employer would also ex-clude this employee as confidential.The secretary-auditor main-tains all payroll and local telephone rate records, and keeps minutesof all the meetings of the Employer's board of directors.The sec-retary has access to those records and to correspondence involvinggrievances as to the correctness of certain wage rates.Althoughthe secretary to the secretary-auditor deals with rate matters whichthe Employer considers confidential to its business and may some-times handle documents relating to grievances, the record fails toestablish that the secretary-auditor for whom this employee worksformulates or effectuates the Employer's labor relations policies.laWe shall therefore include her in the voting group.Secretary to the president:The parties agree on the exclusion ofthis individual because she is also assistant treasurer of the Employer.However, the Employer contends that the specific classification ofsecretary to the president should be excluded as a confidential oneon the theory that the position may not always be held by an officialof the Employer.As we perceive no basis in the record other thanher position as an official of the Employer to exclude her from thevoting group, we shall therefore exclude her on that basis alone.Part-time janitresses and janitor at the Overton, Troup, and Gates-ville exchanges:The Petitioner at the hearing stated its desire to7SeeSafeway Stores Incorporated,96 NLRB 998.8In view of this policy regarding the optimum unit, we find no justification for thedistrict units urged by the Employer.9Wilson & Co.,Inc.,97 NLRB 1388;Phillips Chemical Company,91 NLRB 568.The parties stipulated to the exclusion of another secretary who is used by the generalmanager 90 percent of the time.10Cities Service Refining Corporation,94 NLRB 1634. GULF STATES TELEPHONE COMPANY273exclude these employees of the Employer because they also workfor other employers.The Employer did not object thereto.How-ever, the Petitioner in its brief altered its position and requestedthe inclusion of these part-time employees in view of the Board'sdecision in an earlier case 11 permitting a vote to part-time employeeswho devoted 1 or 2 hours a day to janitorial duties.As the recorddoes not clearly indicate whether the part-time janitresses and janitorat the Overton, Troup, and Gatesville exchanges regularly work asubstantial amount of time for the Employer, we shall permit themto vote subject to challenge 12Evening supervisor at the Overton exchange:The Petitioner con-tends that the evening supervisor at the Overton exchange is an em-ployee, while the Employer asserts that she is a supervisor within themeaning of the Act. The exchange is directed by the chief operatorwho is on duty from 8 a. m. to 12 noon and 1 p. m. to 5 p. m. The eve-ning supervisor is ordinarily present each day from 6 a. m. to 10 a. m.and 5 p. m. to 9 p. m., and is in complete charge of all personnel dur-ing the 6 hours when the chief operator is away from the exchange.Although the evening supervisor works at the switchboard, she alsotrains new operators and makes recommendations regarding promo-tions, which are based on constant observation and carry great weightwith the Employer. In addition, she disciplines employees, mayeffectively recommend their dismissal, and in the event of serious in-fractions of the Employer's rules, she has the power of immediatedischarge without consulting officials of the Employer. In view ofthe foregoing facts, we find that the evening supervisor at the Over-ton exchange is a supervisor as defined in the Act, and we shall excludeher from the voting group.-Accordingly, we shall direct an election in the following votinggroup :All traffic, plant, and commercial-accounting employees at the Em-ployer's main office in Tyler, Texas, and at the Hico, Gatesville, Kosse,Groesbeck, Kemp, Mabank, Lindale, Bullard, Big Sandy, Overton,Arp, Troup, Chandler, and Malakoff exchanges; including the porterat Tyler, the part-time janitresses and janitor at Overton, Troup, andGatesville, the secretary to the secretary-auditor; but excluding allemployees at the Stephenville, Hamilton, Commerce, Cooper, Kauf-man, and Athens exchanges, all district and exchange managers, chiefoperators at the Arp, Big Sandy, Bullard, Chandler, Rico, Kemp,Kosse, Lindale, Mabank, Malakoff, and Troup exchanges; the chiefoperator-cashier and the evening chief operator at the Gatesville ex-change, the chief operator and cashier and the evening supervisor at11Ozark Central TelephoneCompany,83NLRB 258.12The Ocala Star Banner, 97NLRB384;Ozark Central Telephone Company,supra.13The Elyria TelephoneCompany,96NLRB 162. 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Overton exchange, the chief operator-cashier at the Groesbeck ex-change, the retired operator at the Hico exchange, and the agent atthe Bullard exchange; 14 chief clerk, assistant treasurer and secretaryto the president, secretary to the vice president, secretary to the gen-eral manager, construction foremen, president, vice presidents, gener-al manager, assistant to general manager, secretary-auditor, assistantauditor, assistant secretary, treasurer, plant superintendent, trafficsuperintendent, and directory supervisor at Tyler; and all othersupervisors as defined in the Act.15[Text of Direction of Election omitted from publication in thisvolume.]14 I. C. Taylor.1EWith the exception of the disputed classifications referred tosupra,the composition ofthe voting group conforms to the stipulation of the parties.MATHIESON CHEMICAL CORPORATIONandUNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THEUNITED STATES AND CANADA, LOCAL UNION No.152, AFL, PETITIONERMATHIESONCHEMICAL CORPORATIONandBROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA, LOCAL UNION No. 850,AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 425, AFL, PETI-TIONERMATHIESON CHEMICAL CORPORATIONandLOCAL 549, INTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORK-ERS, AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandUNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, LOCAL 1369, AFL, PETITIONERMATHIESON CHEMICAL CORPORATIONandINTERNATIONAL CHEMICALWORKERS UNION, AFL, PETITIONER.Cases Nos. 6-RC-946,6-RC-1001, 6-RC-1047, 6-RC-96&, 6-RC-987, 6-RC-1008, 6-RC-1014,6-RC-1015, 6-RC-1016, 6-RC-1017, 6-RC-1019, 6-RC-1020, and6-RC-1037.November 12, 1952Supplemental Decision,Order, and Direction of AdditionalElectionsOn September 5, 1952, the Board issued a Decision, Order, andDirection of Elections in the above-entitled proceeding.'Thereafter,1100 NLRB 1028.101 NLRB No. 80.